Pee Cueiam,
As a bar to this action, the award of arbitrators, under the common law submission, was interposed by the defendant. Trial by jury having been waived and the case submitted, it was subsequently agreed that the court should first determine whether the award was binding and conclusive, and if they found it was not, then the accounts of the parties, together' with the evidence relating thereto, should be submitted. The court found that the arbitrators made their award October 20, 1893, finding balance in favor of the defendant, and that no attempt was made by the plaintiff to set aside the award or revoke the submission, under which it was made, until the 24th of October, four days after the award was made. In view of this finding, it was rightly held that plaintiff could not thus take his chances of a favorable result, and then, after ascertaining that the award was against Mm, attempt to avoid its effect. By his silence and acquiescence in the mode of proceeding until the award was made, he was estopped from questionMg its validity. There is notMng in the record that requires further notice.
Judgment affirmed